Citation Nr: 0830966	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-41 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In June 2007, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
further action to comport with due process, and it now 
returns to the Board for appellate review. 

In April 2007, the veteran testified at a hearing before the 
undersigned, via video-conference.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. PTSD was not present in service or shown to be causally or 
etiologically related to any disease, incident, or injury in 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

Further, as the veteran has claimed entitlement to service 
connection for PTSD based on personal trauma, the Board notes 
that certain notification procedures must be followed.  
Specifically, VA regulations provide that VA will not deny a 
PTSD claim that is based on in-service personal trauma 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing her or him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in March 2005, prior to the initial 
unfavorable AOJ decision issued in June 2005.  Additional 
letters were sent in October 2007 and February 2008.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Even so, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to submit relevant evidence in support of his 
claim.  The March 2005, October 2007, and February 2008 
letter requested that he send any evidence in his possession 
that pertains to the claim.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in March 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  However, only the October 2007 
and February 2008 VCAA letters informed the veteran of the 
evidence necessary to establish a disability rating and 
effective date and of the additional sources of potential 
evidence for service connection claims based on personal 
assault.

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC and SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the Board 
observes that, subsequent to the October 2007 and February 
2008 VCAA letters, the veteran was provided with an SSOC in 
June 2008.  Thus, any timing problem with regard to the 
notice requirements under Patton was resolved prior to the 
return of the claim to the Board.  

With regard to the notice requirements under Dingess/Hartman, 
the Board again acknowledges the defective timing of this 
notice, but finds no prejudice to the veteran as a result.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The veteran 
has not identified any additional, relevant records that VA 
needs to obtain for an equitable disposition of the claim. 

The duty to assist also includes providing the veteran with a 
VA examination when such is necessary to decide claim.  
However, in this case, in the absence of any evidence of 
complaints, treatment, or contemporaneous diagnoses referable 
to PTSD or a sexual assault in service, or other evidence of 
the occurrence of the claimed assault, the Board concludes 
that an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision 
on each claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis


The veteran contends he currently suffers from PTSD as a 
result of a sexual assault than he claims occurred while in 
service in 1968.  Therefore, he argues that service 
connection is warranted for PTSD.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran has made no assertion that his PTSD is a result 
of combat-related stressors.  Furthermore, the Board observes 
that the veteran's service personnel records are negative for 
any decoration or award signifying combat and that his 
military occupational specialty (MOS) was that of a radio 
mechanic.  Based on this information, the Board finds that 
the veteran did not engage in combat with the enemy.  
Therefore, as indicated above, the veteran's lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressor, and the evidence must contain independent 
statements or records supporting such occurrence.
Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the he was assigned to and stationed with a 
unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

If a PTSD claim is based on an in-service personal trauma, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Initially, the Board finds that there is a current diagnosis 
of PTSD.  Private treatment records reflect that the veteran 
was diagnosed with major depression in April 1998 and with 
panic disorder (both with and without) agoraphobia in May 
2001.  However, VA treatment records dated since May 2001 
reflect repeated treatment for PTSD.  Therefore, the Board 
finds that the veteran has a current diagnosis of PTSD.

Additionally, the Board notes that relevant VA treatment 
records indicate that the veteran's PTSD is the result of 
sexual trauma in service.  Therefore, the remaining element 
of the veteran's PTSD claim that must be established is 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  
In this regard, the Board observes that there is no credible 
supporting evidence that the claimed in-service sexual 
assault occurred.  The veteran's service treatment and 
service personal records are silent as to any reference to 
the alleged sexual assault.    
Further, these records do not contain any information that 
would indicate that the veteran had experienced such 
traumatic event.  In this regard, the Board notes that the 
veteran's service treatment records reflect that he was 
treated for abrasions and a concussion in January 1969 as a 
result of a fight that occurred while he was intoxicated, and 
service personnel records reveal drug abuse having occurred 
in November 1969.  However, there is nothing in the records 
to indicate that any of these events were in some way 
representative of a behavior change that occurred as a result 
of the claimed sexual assault. 

The Board acknowledges a January 2006 statement of AS, the 
veteran's ex-wife; however, this statement provides no 
additional detail as to the veteran's claimed stressors.  
Further, the Board observes that in his October 2001 stressor 
statement, the veteran explicitly stated that he never told 
either of his wives about the incident.  Consequently, the 
Board does not find this statement to be credible in its 
assertion that the veteran related the incident to AS shortly 
after their marriage in 1969.  

No other evidence has been submitted as verification of his 
claimed in-service sexual assault, nor has the veteran 
provided additional detail of the assault that would require 
further efforts on VA's part to attempt to obtain 
corroborating records.  Although the veteran's treatment 
providers have related his diagnosed PTSD to his claimed 
military sexual, such finding does not provide a basis for 
verification of the veteran's claim stressor.  The opinion 
that the veteran's PTSD is a result of the claimed in-service 
sexual assault is based solely on the veteran's assertions as 
to the occurrence of the stressor.  In fact, the Board notes 
that, in a July 2005 letter, JF, one of the veteran's 
treatment providers, states that he cannot provide direct 
evidence of the veteran's purported military sexual trauma.  
The veteran has not reported that there are any other sources 
of information that could support his statements that an in-
service sexual assault occurred.  Consequently, the veteran's 
claim is lacking the required verified in-service stressor.  
Without all three elements of a service connection claim for 
PTSD met, the claim must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, his claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


